McMurray, Presiding Judge.
This is an appeal of a denial of a recusal motion to disqualify the hearing judge because of social bias and prejudice as “his impartiality might reasonably be questioned.” The motion was assigned to another judge. No certificate of immediate review was obtained, and this court did not grant permission to appeal, all as required by Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072,1073; 1975, pp. 757, 758; 1979, pp. 619,620). Tingle v. Lokey & Bowden, 137 Ga. App. 368 *753(223 SE2d 763); Myers v. Fenters, 141 Ga. App. 153 (233 SE2d 63). Compare State v. Fleming, 245 Ga. 700 (267 SE2d 207). Consequently, the appeal is premature and must be dismissed.
Decided March 19, 1982.
Martin Jones Calloway, pro se.
A. Paul Cadenhead, James E. Holmes, for appellee.

Appeal dismissed.


Banke and Birdsong, JJ., concur.